BY THE COMMISSION.
By this application John V. McGauran, 1325 N. E. 202nd Street, North Miami Beach, seeks the issuance of a for-hire permit authorizing the transportation of general freight, on demand, incidental to air freight movement, between the Miami International Airport and points and places in Dade County, over irregular routes and on irregular schedules.
After considering the foregoing application, the commission finds that the proposed transportation is truly “for-hire” and that the granting of this application would not adversely affect the existing transportation facilities or transportation as a whole within the territory involved.
It is further found that pursuant to rule 310-5.06, the commission is justified in granting the permit applied for as a matter of course and without notice of public hearing.
*200It is therefore ordered that a for-hire permit be issued as a matter of course and without notice of public hearing to John V. McGauran, 1325 N. E. 202nd Street, North Miami Beach, authorizing the transportation of freight which is incidental to transportation by air; provided that such motor transportation is deemed incidental to air transportation when limited to a bona fide collection, delivery or transfer service within a reasonable terminal service area of the air carrier or carriers served by the applicant; and provided further, such transportation is not incidental to transportation by air when it has the character of a connecting carrier or line-haul service.
It is further ordered that for-hire permit no. 1371 be issued to John V. McGauran, 1325 N. E. 202nd Street, North Miami Beach, authorizing the above described transportation between Miami International Airport and all points and places in Dade County, over irregular routes and on irregular schedules.
It is further ordered that the applicant comply with the commission’s rules and regulations pertaining to safety, road tax, license tags, insurance, and all applicable rules and regulations of the commission.